Citation Nr: 1714024	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  10-06 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for right elbow tendinitis, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for left elbow tendinitis, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for prostate nodule, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for left varicocele, currently evaluated as noncompensable.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from June 1978 to August 1998.

These matters come before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Huntington, West Virginia.  During the pendency of the appeal, the Roanoke, Virginia VARO, in a January 2010 decision, assigned a 20 percent rating for the Veteran's prostate nodule, effective from November 2008.   

In April 2016, the Veteran testified at a Central Office Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were previously before the Board in July 2016 and were remanded for further development.  They have now returned to the Board for further appellate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In its July 2016 remand, the Board directed that VA attempt to obtain clinical records for the Veteran's disabilities and thereafter, obtain a VA examination.  In August 2016, the Veteran underwent pertinent VA examinations.  

In its January 2017 appellant brief, the Veteran's representative stated that the only evidence used by the AOD (agency of original jurisdiction) when it readjudicated the issues in a September 2016 Supplemental State of the Case (SSOC) were two VA examinations.  In the September 21, 2016 SSOC, the RO listed in the "Evidence" section, the two August 2016 VA examination reports.  However, and importantly, in the "Reasons and Bases" section, the RO specifically stated that it was able to secure treatment records from Dr. Nekoba and from The Jackson Clinical Physical Therapy".  (See page 9 of SSOC.)

The Veteran's representative has also argued that a remand is necessary because the VA clinician(s) did not have access to some of the above noted evidence prior to rendering opinions.  

Subsequent to the August 2016 examinations, the Veteran submitted a VA Form 21-4138, in which he stated that he had been seen for his elbows, during the pertinent rating period on appeal, on the following dates:

a. November 24, 2009 (VA - Dr. Auerswald):  This record, along with a consult rehab medicine record, reflects that the Veteran reported right elbow pain with grabbing door handles, writing unsupported, and doing the breast stroke.  It was noted that the Veteran takes no medication for it.  It was further noted that the Veteran would be given a trial of a chopat strap, rest, and NSAIDs as needed.  The record was uploaded to the Veteran's electronic claims file on July 24, 2016.
b. February 17, 2010 (private - Dr. Nekoba):  The Veteran submitted an authorization form for Dr. Nekoba for the dates April 2, 2010 to March 22, 2016.  Notably, he did not provide authorization for the February 17, 2010 date noted above (the date upon which he alleges treatment).  April 2016 correspondence from Dr. Nekoba reflects that the Veteran was seen for right lateral epicondylitis on February 17, 2010 and hypogonadism diagnosed on February 17, 2010. 
c. March 12 through April 8, 2010 (private -Jackson Clinic) for the right elbow:  Jackson Clinic records were received by VA on September 1, 2016 and were uploaded to the Veteran's electronic claims file on September 1, 2016.
d. March 22, 2016 (private - Dr. Nekoba):  Although the Veteran listed this as a date of treatment, April 2016 correspondence from Dr. Nekoba reflects that the Veteran was seen on March 22, 2016 for tinea cruris, and not for a disability at issue before the Board.

The Veteran also submitted a VA Form 21-4142a in which he stated that he received treatment from April 12, 2011 to December 31, 2012 from Dr. G. Tawil (Northern Virginia Urology/ Adult & Pediatric Urologists of Norther VA, LTD)).  On September 20, 2016, VA received, via facsimile, urology records from Northern Virginia Urology, Solstas Lab Partners, ODL, and Adult & Pediatric Urologists of Northern VA, LTD for 2011; these records were uploaded to the Veteran's electronic file on September 28, 2016.  Notably, records from 2012 were not provided.  The Veteran's representative contends that one of the examination reports by Dr. Tawil reflects that the Veteran has to urinate less than every two hours.  However, the Board has been unable to find any such report; an April 2011 record provided by Dr. Tawil records "0" or "none" with respect to nocturia.

The August 2016 VA examination report reflects that the Veteran urinates during the day every three hours with no nocturia.  The examiner found that the Veteran did not have a left varicocele upon examination.  With regard to the prostate nodule, the examiner found no suspicious changes of two 2011 benign nodules.  The examiner noted "changes of chronic prostatitis."  Although the report reflects that the Veteran had no nocturia, a March 2016 private record reflects that the Veteran has nocturia once a night.  (February 2012 and September 2013 private records reflect no nocturia.) 

The examiner found that the Veteran's prior varicocele has nothing to do with the prostate and that the prostate nodules are asymptomatic.  The examiner also noted that the "varicocele was repaired in 1986 [and] the testicular atrophy and low testosterone were identified in 2010, 24 years apart.  There was no relationship one to the other, in that the varicocele have not been present for a prolonged period of time."

Based on the rationale, the Board finds that clinical discussion of additional STRs may be helpful.  A June 1997 STR reflects that the Veteran complained of testicle pain and there was an impression of "[left] testicle - probable - varicocele recurrence."  The Veteran's April 1998 Report of Medical Examination for separation purposes reflects normal findings.  Because the 2016 clinician found that the varicocele was repaired in 1986 and the time period of 24 years was evidence against testicular atrophy and low testosterone, the 1997 record may impact the clinician's opinion and should be discussed. 

In addition, the 2016 VA examiner stated that PSA testing had not been done in the past five years; however, the newly associated private records reflect PSA results of .63 (September 2012) and .35 (September 2013), and .47 (March 2016).  The Board is unsure if they are significant; however, because the clinician noted that testing was not done, and it appears that it was, a supplemental opinion is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran that the claims file does not include a.) an authorization for VA to obtain the February 17, 2010 document from Dr. Nekoba with regard to hypogonadism; b.) 2012 records from Dr. Tawil; c. ) a clinical record identifying that the Veteran urinates every two hours or less.  VA should give the Veteran a reasonable opportunity to provide VA with the documents or provide VA with the necessary authorizations to obtain them. 

2.  After step 1 is completed with all newly received clinical records associated with the claims file, please forward it to the 2016 VA clinicians for supplemental opinions (or other appropriate clinicians if the 2016 clinicians are unavailable, with new examination developed only if deemed necessary by the clinicians).  

a. With regard to the Veteran's Tendonitis of Right and Left Elbow, provide a supplemental opinion with consideration of clinical records received since the last opinion in August 2016 (i.e., state whether the clinical findings are different based on the private clinical records added since the examination).

If a supplemental opinion cannot be reasonably provided without an examination, schedule the Veteran for such.  

b. With regard to the Veteran's Prostate Nodule and Varicocele, provide a supplemental opinion with consideration of clinical records received since the last opinion in August 2016.  

(i) The clinician should consider and address as necessary additionally noted PSA results (e.g. .63 (September 2012) and .35 (September 2013), and .47 (March 2016)).

(ii) The clinician should provide an opinion as to whether it is as likely as not that the Veteran's chronic prostatitis is causally related to his varicocele in service and/or prostate nodule.

(iii) The clinician should provide an opinion as to whether it is as likely as not that the Veteran's chronic prostatitis is aggravated (permanently worsened) by, his varicocele in service and/or prostate nodule.

(iv) The clinician should consider and discuss as necessary a March 2016 private record reflects that the Veteran had nocturia in that he urinates once a night. (February 2012 and September 2013 private records reflect no nocturia.) 

(v) 	The clinician should consider the June 1997 STR which reflects that the Veteran complained of testicle pain and there was an impression of "[left] testicle - probable - varicocele recurrence", and that the Veteran's April 1998 Report of Medical Examination for separation purposes reflects normal findings.  The clinician should discuss whether this changes his opinion, which was based in part on the length of time between the Veteran's 1986 varicocele and the testicular atrophy and low testosterone in 2010.

3.  Following completion of the above, readjudicate the issues on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




